Citation Nr: 1513541	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia. 

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee chondromalacia.

3.  Entitlement to an extraschedular rating for service-connected left and right knee disabilities, to include consideration of the combined impact of the Veteran's service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

When this matter was before the Board in December 2013, the Board denied a rating in excess of 10 percent for left knee chondromalacia and denied a rating in excess of 10 percent for right knee chondromalacia.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2014 order, granted the parties' joint motion for remand, vacating the Board's December 2013 decision and remanding the case for compliance with the terms of the joint motion.

In September 2014, the Board remanded the case for further development consistent with the May 2014 Court order.  A review of the record reflects that there has been substantial compliance with the Board's September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instruction were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board previously remanded the issue of entitlement to a TDIU in December 2013, and the Court's May 2014 Order did not disturb that remand.  Therefore, the Board's December 2013 remand directives are reiterated in the REMAND portion of the decision below.  Additionally, the issue of entitlement to an extraschedular rating is also REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's left knee chondromalacia has been manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appellate period, the Veteran's right knee chondromalacia has been manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a rating in excess of 10 percent for service-connected left knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.45, 4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2.  For the entire appellate period, the criteria for a rating in excess of 10 percent for service-connected right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.45, 4.7, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in March 2009 that fully addressed all notice elements, and was sent prior to the initial RO decision in August 2009.  The letter provided information as to what evidence was required to substantiate his increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records and VA examination reports.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA examinations in March 2009, July 2009, March 2011, and October 2014 to evaluate the severity of his service-connected knee disabilities.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent October 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of his appeal. 

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Left and Right Knee Chondromalacia

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a , DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is warranted.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is warranted.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is warranted.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Other diagnostic codes pertaining to the knee include DC 5055 (for knee replacement (prosthesis)), DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a , DC 5260 or 5261, separate evaluations may be assigned for limitation of motion and for instability.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004).

The Veteran was provided a VA knees examination in March 2009.  He reported daily pain that involved the whole knee bilaterally.  There was no history of swelling.  The pain was constant at an intensity of 3 out of 10, with sharp pain that increased to 10 out of 10 for a few seconds.  On physical examination, the knees showed no warmth, erythema or effusion.  There was no anteroposterior or varus valgus laxity.  McMurray's sign was negative bilaterally.  Knee motion was from full extension to 120 degrees of flexion bilaterally.  Both patellae were tipped slightly laterally.  Patellar tracking was otherwise normal by palpation under load and without load.  X-rays were normal.  The impression was mild patellar tilt, otherwise unremarkable knees.  The examiner noted that there were inconsistent examination findings related to the knees and that the symptoms were not explained by the examination findings.  

At the follow-up VA examination in July 2009, the knees were in full extension in stance, and the Veteran was able to walk on his heels and toes.  Essentially the same physical findings were observed as during the previous examination, except the examiner noted that active and passive motions were equal.  Following three repetitions, there were no additional limitations by pain, fatigue, weakness or lack of endurance.  

The severity of the Veteran's left and right knee disabilities was again examined in March 2011.  The Veteran reported that his knees became painful due to walking differently as a result of his back condition.  While pain and stiffness were reported, there was no giving way, instability, weakness, incoordination, dislocation or subluxation, locking episodes or deformity.  Decreased speed of joint motion was reported by the Veteran, as well as swelling and weekly severe flare-ups that lasted one to two days.  Weather changes and walking reportedly precipitated flare-ups, and rest and pain medications helped relieve the symptoms.  The Veteran indicated that he experienced 95 percent additional limitation of motion during flare-ups.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  He used an orthotic insert.  It was noted that the Veteran reported he was unemployed due to medical reasons.  

On physical examination, it was noted that his gait was antalgic.  Although abnormal movement and guarding of movement were noted in both knees, there were no findings of crepitations, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormalities.  There were no bumps consistent with Osgood-Schllater's disease or masses behind the knees.  Range of motion was normal extension to 68 degrees of flexion on the left and normal extension to 32 degrees of flexion on the right.  There was objective evidence of pain on active motion on both sides.  There was also objective evidence of pain following repetition; however, there were no additional limitations after three repetitions.  There was also no joint ankylosis.  A contemporaneous X-ray showed no acute fracture, subluxation or joint effusion.  Joints spaces were maintained and bony mineralization was normal.  

The diagnoses were right and left knee chondromalacia.  The impact on occupational activities was listed as decreased mobility, problems with lifting and carrying, and pain, with it indicated the Veteran quit his job because of these conditions.  Lastly, the examiner indicated the Veteran's knees prevented him from chores, shopping, sports, recreation, travel, dressing and grooming.  There were severe effects on bathing and toileting, but no effects on feeding.

The Veteran was afforded an additional VA knees examination in October 2014.  The medical history section of the examination report indicated that the Veteran first saw a doctor for his knees during his exit examination from the Army.  He stated that approximately three years ago he had mentioned knee pain to his VA doctor and was prescribed medication that did not help.  The examiner noted that the Veteran had not been treated for his knees since then.  The Veteran reported feeling constant pressure in his knees, as if they needed to pop.  He reported using heating pads, and had a sense of hyperextension and risk of falling which developed over time.      

On examination, knee motion was from full extension to 105 degrees of flexion bilaterally, with objective evidence of painful motion beginning at 90 degrees bilaterally.  After repetitive-use testing, the range-of-motion findings were unchanged.  The Veteran had functional loss bilaterally that included less movement than normal and pain on movement.  Muscle strength testing and joint stability testing were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, meniscal conditions, or total knee joint replacements.  The Veteran reported occasional use of a walker. 

The examiner noted that the Veteran's weight was 301 pounds, (he measured 67.75 inches tall at service separation), that he had been diagnosed with morbid obesity, and that he had previously been told that his knee pain was due to his weight.  The examiner observed that, in stance, the Veteran's feet were in external rotation, and that moving to neutral produced a twisting feeling in the knees and mild patellar inpointing.  The examiner determined that these findings indicated a developmental lower extremity conformation.  There was no crepitus on loaded or unloaded knee range of motion bilaterally.  Diagnostic testing did not reveal degenerative or traumatic arthritis, and there was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran's bilateral knee condition impacted his ability to work only in that he used ergonomic furniture to support his back and knees.

The examiner determined that the Veteran's function was notably restricted by his low back condition.  He also opined that it was more likely than not that pain, weakness, fatigability or incoordination would significantly limit functional ability during flare-ups or when the knees were used repeatedly over a period of time.  However, the examiner concluded that these functional limitations during flare-ups were due to the Veteran's marked obesity and lower extremity conformational alignment, and were not due to his service-connected bilateral knee condition.  The examiner also noted that the Veteran's radiographs showed no objective evidence of chondromalacia.  

Finally, while the examiner stated that it was not feasible to express any degree of functional loss during additional flare-ups in terms of degrees of motion without resorting to speculation, the examination report nevertheless confirmed that the Veteran had experienced a flare-up at the time of the examination (due to rainy weather) such that the range-of-motion findings were conducted during a period of active flare-up.           

VA treatment records have been reviewed, but do not address the severity of the Veteran's right and left knee disabilities for rating purposes. 

After reviewing the evidence of record, the Board finds that ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted.  

First, when considering the objective range-of-motion findings, there is no evidence that flexion was, at any time, limited to 30 degrees or that extension was, at any time, limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Extension has always been normal and, even though flexion was limited at the March 2011 and October 2014 VA examinations, it was not found to be limited to 30 degrees in either knee.        

Second, when considering the application of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca criteria, the most probative evidence of record is against a finding of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  The Board's December 2013 decision was vacated and remanded on the basis that the Veteran's estimation of 95 percent additional limitation during flare-ups, as reported during the March 2011 VA examination, had not been adequately addressed.  A subsequent VA knees examination was conducted in October 2014, and the examination report confirms that the Veteran was specifically examined during a period of reported flare-up, which was brought on by the weather at that time.  Thus, even when the Veteran was examined during a period of reported flare-up, there was no additional reduction in the range of motion of either knee. 

Moreover, the October 2014 VA examiner opined that the Veteran's functioning was notably restricted by his low back condition, which the Board notes is an issue that is no longer on appeal.  The examiner also determined that any functional limitations that arose during additional flare-ups outside the clinical setting were due to the Veteran's marked obesity and lower extremity conformational alignment, and were not due to his service-connected bilateral knee condition.  The examiner also noted that the Veteran's radiographs showed no objective evidence of chondromalacia (i.e. the condition for which the Veteran is currently service connected). 

The Veteran is competent to report symptoms capable of lay observation, such as the pain and functional limitation he experiences in his knees.  The Board acknowledges that the Veteran is also competent to estimate, as he did during the March 2011 VA examination, that he experienced 95 percent additional limitation of motion during flare-ups, and that he was unable to stand for more than a few minutes or walk more than a few yards.  However, the lay evidence provided by the Veteran contradicts the findings on medical examination.  In an attempt to reconcile this contradiction, the Veteran was examined specifically during a period of flare-up, as confirmed by him, in October 2014.  Those examination findings are the most probative evidence of record, and they do not show any additional limitation of range of motion or additional functional impairment not already captured by the previous examination reports.  

Moreover, the October 2014 VA examiner made a medical determination that any functional limitations that arose during additional flare-ups outside the clinical setting were due to the Veteran's marked obesity and lower extremity conformational alignment, and were not due to his service-connected bilateral knee condition.  In this case, because the examiner was able to distinguish the effects of the service-connected condition from the effects of the nonservice-connected conditions, the effects of the nonservice-connected conditions cannot be considered in the rating of the service-connected disability.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board also notes that the Veteran is not shown to have the medical knowledge or expertise necessary to provide an opinion as to which portion of his bilateral knee disability is due to his service-connected chondromalacia and which portion is due to his marked obesity and lower extremity conformational alignment, and therefore he is not competent to address that medical determination.             

While the Board acknowledges the March 2011 VA examination notation that the Veteran's  knees prevented him from chores, shopping, sports, recreation, travel, dressing and grooming, with severe effects on bathing and toileting, this notation is an outlier when considering the rest of the evidentiary record.  None of the three other VA knee examinations conducted during the appeal period contained findings remotely approaching the severity reflected by this March 2011 examination notation.  The Board observes that the Veteran's March 2011 VA examination addressed both his knee and back disabilities, and the October 2014 examiner found that the Veteran's functioning was notably restricted by his low back condition, which caused him difficulty with such basic tasks as putting on his shoes and pants.  This October 2014 finding could potentially explain the severe functional impact reported when the Veteran's knees and back were simultaneously examined in March 2011 versus the mild functional impact noted during the October 2014 examination, where the examiner found that the only impact on the Veteran's ability to work was that he used ergonomic furniture to support his back and knees. 

In any event, the notation from the March 2011 VA examination report that the Veteran's  knees prevented him from chores, shopping, sports, recreation, travel, dressing and grooming, with severe effects on bathing and toileting, is an outlier that does not comport with the rest of the evidence of record.  As a finder of fact, the Board must consider and weigh each piece of relevant evidence in relation to all others, and when considering the totality of the evidence and the overall disability picture in this case, a rating higher than 10 percent for either knee is not warranted.  

The Board has considered the Veteran's reports of pain during the period on appeal; however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, the most probative evidence of record demonstrates that it does not.  Therefore, ratings in excess of 10 percent are not warranted based on limitation of motion.

A separate rating under Diagnostic Code 5257 would not be appropriate as there has been no credible finding of recurrent subluxation or lateral instability of either knee.  The Veteran has not reported any episodes of instability and VA examinations documented that the Veteran's ligaments were intact and testing for instability was negative.  

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.

The Board has considered whether any additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology has been stable and has not met the criteria for a higher rating throughout the course of the appeal.  Therefore, staged ratings are not warranted.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for ratings in excess of the current 10 percent ratings assigned have been met under any applicable Diagnostic Codes for the Veteran's service-connected left and right knee disabilities.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The issues of entitlement to an extraschedular rating, to include the combined impact of the Veteran's service-connected disabilities, and entitlement to a TDIU are addressed in the remand below. 


ORDER

A schedular rating in excess of 10 percent for right knee chondromalacia is denied.

A schedular rating in excess of 10 percent for left knee chondromalacia is denied.


REMAND

Extraschedular Consideration

In Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  762 F.3d 1362 (Fed. Cir. 2014).  Under Johnson, the extraschedular component of the Veteran's increased rating claims for his left and right knee disabilities also includes consideration of the combined impact of all of his service-connected disabilities. 

According to the most recent VA examination report from October 2014, the examiner found that the Veteran's functioning was notably restricted by his service-connected low back condition.  However, no additional details pertaining to the Veteran's back disability were provided at that time.  The Veteran's service-connected back disability was last examined in 2011, four years ago, and it is unclear from the current record whether there is an extraschedular combined impact of the Veteran's service-connected disabilities that is not encompassed by the schedular rating criteria for each of his individual service-connected disabilities.   
  
Therefore, after completing any other development deemed necessary, the AOJ should refer to the Director of VA's Compensation and Pension Service the issue of whether an extraschedular rating, to include on the basis of the combined impact of the Veteran's service-connected disabilities, is warranted.  The Board cannot adjudicate this issue in the first instance. 

TDIU

The Board previously remanded the issue of entitlement to a TDIU in December 2013, and the Court's May 2014 Order did not disturb that remand.  As the requested development has not yet been completed, the issue is not ready for adjudication.  

In the Veteran's May 2010 substantive appeal, he indicated that he could no longer work due to the pain from his back and knee disabilities.  The March 2011 VA examination also noted that the Veteran had quit his job due to his knees and back disabilities.  Since the Veteran has indicated that he is unemployable due to his service-connected disabilities, the AOJ should proceed with the appropriate development of this issue, to include providing the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU, sending an appropriate VCAA notice, and conducting any necessary development.   

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, as in the instant case, for those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  As such, the AOJ should also consider whether the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular TDIU consideration have been met.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed necessary, refer the case to VA's Director, Compensation and Pension Service, for consideration of whether the Veteran is entitled to an extraschedular rating for his service-connected left and right knee disabilities, to include consideration of the combined impact of all of the Veteran's service-connected disabilities under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.

2.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities, to include on an extraschedular basis.

3.  Undertake any development deemed warranted, to include obtaining any necessary VA examinations and/or opinions and determining whether the criteria for extraschedular TDIU consideration, pursuant to 38 C.F.R. § 4.16(b) have been met.  

4.  Thereafter, if any claim remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case which provides him with citation to the applicable law and regulations.  The Veteran and his representative should be afforded the appropriate opportunity to respond to the supplemental statement of the case, and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


